Citation Nr: 0518001	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-13 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for an ulcer condition.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected varicose veins of the left leg.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from January 1973 to December 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 2002 and March 2003 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) located in St. Paul, Minnesota.  The 
March 2002 decision denied a claim of entitlement to service 
connection for an ulcer condition, and the March 2003 
decision granted a claim of service connection for left leg 
varicose veins, and assigned an initial 10 percent disability 
evaluation for this disorder.  

The veteran appeals the RO's initial rating following an 
original award of service connection for left leg varicose 
veins.  Consequently, the rating issue on appeal is not the 
result of a claim for an "increased" entitlement, but 
rather one involving the propriety of the original evaluation 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

Although the veteran failed to report to a hearing scheduled 
in February 2005 before a traveling Veterans Law Judge 
(Travel Board hearing), the veteran explained that he had 
difficulty with driving to the location on the day of the 
hearing.  The veteran also requested that he be rescheduled 
for another Travel Board hearing.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: 

The RO should appropriately schedule the 
veteran for a hearing before a traveling 
Veterans Law Judge, sitting at the RO.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


